DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received July 19, 2021 has been entered. Support for the Amendment is provided in the Applicant’s original disclosure including paragraphs 79-82.
Response to Arguments
The Applicant’s arguments and remarks received July 19, 2021 have been considered but are moot because the new ground of rejection asserted herein does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9-12, 17-19, 22-25, 28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 28 and 31 recite the term "substantially aligned" which is a relative term that renders the claim indefinite.  The term "substantially aligned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear what degree of alignment constitutes “substantially aligned.”
Claims 6, 11, 12, 19, 24, and 25 recite “a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%” rendering the claims indefinite because it is not clear at what location or region within the active material comprising the first region, second region, and third region the noted 100 atomic% constituents are located.
	Claims 6, 11, 12, 19, 24, and 25 recite “from a surface” rendering the claims indefinite because it is unclear what the location of the claimed concentration is because it is not clear where within the concentration gradient comprising active material “from a surface” refers to. For example, XPS depth profiles are measured from a surface however, from that surface, many XPS measurements are taken at varying depths from the surface of the active material particle. Here it is unclear if the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0168908 to Kim et al. (“KIM”) in view of US2016/0268601 to Paulsen et al. (“PAULSEN”) further in view of US2012/0034516 to Koo et al. (“KOO”).
 Claim 1, KIM discloses a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material and a conductive additive (abstract, para. 73, conductive additive carbon black along with cathode active material), wherein the positive electrode active material comprises a first region (para. 15-36, core region of embodiments 1-13), a second region covering at least part of the first region (para. 15-36, region near the core and gradient concentration region between the core and surface), and a third region covering at least part of the second region (para. 15-36 surface region of embodiments 1-13), the first region comprising lithium, cobalt, and oxygen (para. 15 for example exemplifies a lithium cobalt oxide comprising core with additional metals such as Ni and Mn), the second region comprising aluminum and oxygen (the gradient region comprises Al and O, as shown for example by Fig. 1 and Fig. 2), the third region comprising magnesium and oxygen (para. 19, the surface layer  may comprise MgO; see also para. 56), wherein the first region and the second region each comprise a layered rock-salt crystal structure (para. 3 discloses the core material comprises space group R-3M layered rock salt crystal structure; see also para. 15). 
KIM is silent with respect to the third region comprises a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises carbon fiber.  
PAULSEN discloses a LiCoO2 active material particle that is doped with Mg wherein the Mg dopant segregates to the core and accumulates at the surface of the particle (para. 43, para. 70) such that the surface comprises MgO (para. 73) as a coating layer and comprises a Fd-3m space group cubic phase (abstract, para. 10-13). 
Before filing it would have been obvious to one of ordinary skill in the art to have modified KIM’s MgO surface layer to comprise a rock salt structure consistent with that of the MgO surface layer of PAULSEN. The motivation for doing so would have been to provide a LiCoO2 type core material having a layered structure with a rock salt crystal structure at the surface thus improving high voltage stability as taught by PAULSEN.
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (para. 50).
Before filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of KIM with that of KOO resulting in the claimed invention wherein the carbon conductive material is carbon fiber. The motivation for doing so would have simply been to utilize a well-known conductive additive to the cathode active material as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 2, KIM is relied upon as above and further discloses wherein a distribution of the magnesium comprises a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum.  

	Regarding Claim 3, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (as shown by KIM Fig. 2 where F is present at the surface of 0 nm depth and subsurface in the 0-5 nm region; para. 57 teaches that LiF is in the surface layer; para. 18-19 embodiments 4-5). 
	Regarding Claim 4, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum (in the embodiment of Fig. 2 illustrating a sub-surface maximum Al peak where the Mg maximum peak is necessarily at the surface because Mg is in the form of surface MgO).  
	Regarding Claim 5, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium and a maximum peak of the fluorine are positioned closer to a surface of the positive electrode active material than a maximum peak of 
	Regarding Claim 6, KIM is relied upon as above and further discloses a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region (para. 14-36 core region comprising Li Co and O), a second region covering at least part of the first region (gradient region between core and 
KIM is silent with respect to the third region comprises a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises carbon fiber.  
PAULSEN discloses a LiCoO2 active material particle that is doped with Mg wherein the Mg dopant segregates to the core and accumulates at the surface of the particle (para. 43, para. 70) such that the surface comprises MgO (para. 73) as a coating layer and comprises a Fd-3m space group cubic phase (abstract, para. 10-13). A space group of Fd-3m for a cubic crystal structure is equivalent to the claimed rock salt crystal structure. PAULSEN further teaches the core has a layered rock salt structure (abstract) and the cubic rock salt surface structure provides excellent high voltage stability (para. 65).
Before filing it would have been obvious to one of ordinary skill in the art to have modified KIM’s MgO surface layer to comprise a rock salt structure consistent with that 
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (para. 50).
Before filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of KIM with that of KOO resulting in the claimed invention wherein the carbon conductive material is carbon fiber. The motivation for doing so would have simply been to utilize a well-known conductive additive to the cathode active material as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
KIM is further silent with respect to the Mg concentration at the surface and thus does not disclose wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 Application No. : 16/990,020Filed: August 11, 2020Page: 6of14atomic% and less than or equal to 20 atomic%.
However, before the earliest effective filing date of the instant Application it would have been obvious to one of ordinary skill in the art to have modified Kim to comprise Mg within the claimed range at a location from a surface of the active material. The motivation for doing so would have been to provide a workable range of Mg content at the surface sufficient to produce the desired doping effects and MgO formation.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here, KIM teaches the general conditions of the claim and one of ordinary skill, through nothing more than routine experimentation, would have been motivated to utilize the teachings of KIM to identify a workable range of Mg content at the surface to produce a range of effective dopant content levels in order to practice the invention of KIM.
	Regarding Claim 7, KIM is relied upon as above and further discloses wherein a distribution of the magnesium comprises a region existing closer to the surface of the 
	Regarding Claim 8, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (Fig. 2 exemplifies F at the surface region; also see para. 18).
	Regarding Claim 9, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum (MgO is located entirely on the surface and necessarily comprises a maximum peak at the surface while Al in including the maximum Al content and associated peak is in the subsurface concentration gradient, see for example Fig. 2).
	Regarding Claim 10, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium and a maximum peak of the fluorine are positioned closer to the surface of the positive electrode active material than a maximum peak of the aluminum (where here Mg is at the surface and Fig. 2 exemplifies a maximum F content at the surface and both accordingly comprise a maximum peak at the surface where Al maximum peak is sub-surface).  
	Regarding Claim 11, KIM is relied upon as above and further discloses wherein a concentration of the fluorine measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (Fig. 2 illustrates a maximum F content at the surface of 5 atomic % which is within and anticipates the claimed range), and a total 
	Regarding Claim 12, KIM is relied upon as above and further discloses wherein a concentration of the aluminum measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 0.1 atomic% and less than or equal to 10 atomic% (where Fig. 1 illustrate an Al content of 7 atomic % at the surface and Fig. 2 illustrates 14 atomic % at the surface; para). Additionally KIM teaches the Al content at the surface is at least 4 mol% which overlaps and renders obvious the claimed range, and a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic% (in embodiments where the dopants comprise Al, Mg, and F similarly to Fig. 2 comprising MgO at the surface).  
	Regarding Claim 13, KIM is relied upon as above and modifying KIM in view of KOO as asserted above results in the claimed invention wherein the carbon fiber is carbon nanofiber or carbon nanotube.
	Regarding Claim 14, KIM is relied upon as above and further discloses a lithium-ion secondary battery comprising; a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region, a second region covering at least part of the first region, and a third region covering at least part of the second region, the first region comprising lithium, cobalt, and oxygen, the second region comprising aluminum and oxygen, the third region comprising magnesium and oxygen, wherein the first region 
KIM is silent with respect to the third region comprises a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises multilayer graphene.  
PAULSEN discloses a LiCoO2 active material particle that is doped with Mg wherein the Mg dopant segregates to the core and accumulates at the surface of the particle (para. 43, para. 70) such that the surface comprises MgO (para. 73) as a coating layer and comprises a Fd-3m space group cubic phase (abstract, para. 10-13). A space group of Fd-3m for a cubic crystal structure is equivalent to the claimed rock salt crystal structure. PAULSEN further teaches the core has a layered rock salt structure (abstract) and the cubic rock salt surface structure provides excellent high voltage stability (para. 65).
Before filing it would have been obvious to one of ordinary skill in the art to have modified KIM’s MgO surface layer to comprise a rock salt structure consistent with that of the MgO surface layer of PAULSEN. The motivation for doing so would have been to provide a LiCoO2 type core material having a layered structure with a rock salt crystal structure at the surface thus improving high voltage stability as taught by PAULSEN.
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (para. 50).
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 15, KIM is relied upon as above and further discloses wherein a distribution of the magnesium comprises a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum (as discussed above, Mg is located entirely at the surface in the form of MgO).  
	Regarding Claim 16, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (as discussed above and exemplified by Fig. 2).
	Regarding Claim 17, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum (as discussed above, Mg is at the surface in the form of MgO and Al maximum content may be within the concentration gradient below the surface).
	Regarding Claim 18, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium and a maximum peak of the fluorine are positioned closer to a surface of the positive electrode active material than a maximum peak of the 
	Regarding Claim 19, KIM is relied upon as above and further discloses a lithium-ion secondary battery comprising: a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a first region, a second region covering at least part of the first region, and a third region covering at least part of the second region, the first region comprising lithium, cobalt, and oxygen, Page: 9of14 the second region comprising aluminum and oxygen, the third region comprising magnesium and oxygen, wherein the first region and the second region each comprise a layered rock-salt crystal structure (each as discussed above with respect to Claim 1).
KIM is silent with respect to the third region comprises a rock-salt crystal structure.
KIM does not disclose wherein the conductive additive comprises multilayer graphene.  
PAULSEN discloses a LiCoO2 active material particle that is doped with Mg wherein the Mg dopant segregates to the core and accumulates at the surface of the particle (para. 43, para. 70) such that the surface comprises MgO (para. 73) as a coating layer and comprises a Fd-3m space group cubic phase (abstract, para. 10-13). A space group of Fd-3m for a cubic crystal structure is equivalent to the claimed rock salt crystal structure. PAULSEN further teaches the core has a layered rock salt 
Before filing it would have been obvious to one of ordinary skill in the art to have modified KIM’s MgO surface layer to comprise a rock salt structure consistent with that of the MgO surface layer of PAULSEN. The motivation for doing so would have been to provide a LiCoO2 type core material having a layered structure with a rock salt crystal structure at the surface thus improving high voltage stability as taught by PAULSEN.
With respect to the claimed conductive additive comprising carbon fiber, KOO discloses a LiCoO2 type active material comprising Mg, Al, and F, and further comprising a conductive additive such as carbon fiber, carbon nanotubes, carbon black, graphite, and others (para. 50).
Before filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of KIM with that of KOO resulting in the claimed invention wherein the carbon conductive material is graphite which is equivalent to the claimed multilayer graphene. The motivation for doing so would have simply been to utilize a well-known conductive additive to the cathode active material as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
KIM is further silent with respect to the Mg concentration at the surface and thus does not disclose wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 Application No. : 16/990,020Filed: August 11, 2020Page: 6of14atomic% and less than or equal to 20 atomic%.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here, KIM teaches the general conditions of the claim and one of ordinary skill, through nothing more than routine experimentation, would have 
	Regarding Claim 20, KIM is relied upon as above and further discloses wherein a distribution of the magnesium comprises a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum (as discussed above, the Mg distribution is at the surface while the Al distribution extends along the concentration gradient from the surface towards the core).  
	Regarding Claim 21, KIM is relied upon as above and further discloses wherein the third region further comprises fluorine (Fig. 2 illustrates F at the surface, para. 16 discloses LiF at the surface; para. 18 discloses LiF at the surface and a F content maximum at the surface).  
	Regarding Claim 22, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than a maximum peak of the aluminum (as discussed above Mg is at the surface in the form of MgO while Al may comprise a maximum content in the gradient between the surface and core).
	Regarding Claim 23, KIM is relied upon as above and further discloses wherein a maximum peak of the magnesium and a maximum peak of the fluorine are positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum (Kim comprises embodiments where Mg and F are at a maximum at the surface and the maximum Al content may be between the surface and the core within the gradient region as exemplified by Fig. 2).
Regarding Claim 24, KIM is relied upon as above and further discloses wherein a concentration of the fluorine measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (where Fig. 2 illustrates a F content at the surface of 5 atomic %, within the claimed range), and a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic% (in embodiments where the dopants comprise Al, Mg, and F similarly to Fig. 2 comprising MgO at the surface).    
	Regarding Claim 25, KIM is relied upon as above and further discloses wherein a concentration of the aluminum measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 0.1 atomic% and less than or equal to 10 atomic% (as exemplified by Fig. 1, and may be at least 4 mol% at the surface in the embodiment of para. 17), and a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic% (in embodiments where the dopants comprise Al, Mg, and F similarly to Fig. 2 comprising MgO at the surface).  
	Regarding Claim 26, KIM is relied upon as above and further discloses wherein a concentration of aluminum in the second region is greater than in the first region (as shown by Fig. 1 and Fig. 2 where the core region comprises an Al content less than that within the gradient region).  
	Regarding Claim 27, KIM is relied upon as above and further discloses wherein a concentration of aluminum decreases from a first portion of the second region to a second portion of the second region (as shown by the gradient concentration of Al in 
	Regarding Claim 29, KIM is relied upon as above and further discloses wherein a concentration of aluminum in the second region is greater than in the first region (as shown by the gradient concentration of Al in examples of Fig. 1 and Fig. 2).  
	Regarding Claim 30, KIM is relied upon as above and further discloses wherein a concentration of aluminum decreases from a first portion of the second region to a second portion of the second region, the second portion being closer to the first region than the first portion (as shown by the gradient concentration of Al in examples of Fig. 1 and Fig. 2).  
	Regarding Claims 28 and 31, KIM is relied upon as above and is silent with respect to wherein a crystal orientation of at least a part of the second region and a crystal orientation of at least a part of the third region are substantially aligned with each other. However KIM modified in view of PAULSEN would necessarily exhibit this claimed structure because the Mg diffuses from the core to forms the surface grown from core crystal structure similarly to as described by the Applicant’s Specification (see Specification at para. 81).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729